Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed March 1st, 2022 has overcome the rejections set forth in the previous Office Action.

Response to Arguments
Applicant's arguments filed March 1st, 2022 have been fully considered but they are not persuasive.
Examiner respectfully maintains the interpretation of the claims previously stated in the Office Action mailed December 9th, 2021, where the combination of Valencia, Hamada, and Gazit teaches “approximating a short-axis view of the heart” on the basis that Valencia transforms and alters the view of image data based on a predetermined reference view. The predetermined reference view in Valencia would reasonably include a short-axis view of a heart. 
In light of the incorporation of allowable subject matter of Claim 13 into independent Claims 1, 5, and 18, the rejections of Claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The claims require the generation of a synthetic three-dimensional cylinder by repeating a circle over multiple image slices and low-pass filtering the final cylinder to assist the identification of an organ. Such limitation is neither .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIUS CHAI/Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668